                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     SCOTT JOHNSON,                                    Case No.19-cv-00207-VKD
                                                        Plaintiff,
                                   9
                                                                                           ORDER TO SHOW CAUSE WHY
                                                 v.                                        ACTION SHOULD NOT BE
                                  10
                                                                                           DISMISSED
                                  11     L. WANG FAMILY PARTNERS, LP, et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Scott Johnson filed the present action on January 1, 2019. Dkt. No. 1. Pursuant

                                  14   to the Court’s June 4, 2019 order, Mr. Johnson’s last day to file a notice of need for mediation was

                                  15   July 5, 2019. Dkt. No. 25. Mr. Johnson did not file a notice of need for mediation, nor did he

                                  16   seek relief from the July 5 deadline.

                                  17          The Court possesses the inherent power to dismiss an action sua sponte “to achieve the

                                  18   orderly and expeditious disposition of cases.” Link v. Wabash R.R. Co., 370 U.S. 626, 629–33

                                  19   (1962). Mr. Johnson is directed to file a written response to this order by July 16, 2019 and to

                                  20   appear before the Court on July 23, 2019 at 10:00 a.m. in Courtroom 2, Fifth Floor, 280 South

                                  21   First Street, San Jose, California 95113 and show cause why this action should not be dismissed

                                  22   without prejudice for failure to prosecute.

                                  23          IT IS SO ORDERED.

                                  24   Dated: July 9, 2019

                                  25

                                  26
                                                                                                   VIRGINIA K. DEMARCHI
                                  27                                                               United States Magistrate Judge
                                  28
